ORDER
PER CURIAM.
Defendant was convicted by a jury of stealing property with a value of at least $150, § 570.030, RSMo 1986. He was sentenced by the court as a prior offender to five years imprisonment, with the sentence to be served consecutive to prior convictions. After sentencing, defendant filed a pro se Rule 29.15 motion. Counsel was appointed for defendant, however, an amended motion was not filed. The pro se motion was denied without an evidentiary hearing. He appeals his conviction and the denial of his Rule 29.15 motion. Pursuant to Rule 29.15(Z) these appeals have been consolidated. We affirm.
The evidence in support of the jury’s verdict is not insufficient and no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).